TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                         JUDGMENT RENDERED MARCH 25, 2015



                                      NO. 03-11-00462-CV


 Sanadco Inc., a Texas Corporation; Mahmoud A. Isba, a/k/a Mahmoud Ahmed Abuisba,
    a/k/a Mike Isba; Walid Abderrahman; Majic Investments, Inc.; Faisal Kahn; Isra
 Enterprises, Inc.; Hattab Al-Shudifat; Haifa Enterprises, Inc.; EID Corp.; Mohammed S.
 Al Hajeid; Majdi Rafe Okla Nsairat; and Omar Unlimited, Inc. Individually, Appellants

                                                 v.

  The Office of the Comptroller of Public Accounts of the State of Texas; Glenn Hegar,
Individually and in his Official Capacity as Comptroller of Public Accounts of the State of
Texas; and Ken Paxton in his Official Capacity as Attorney General for the State of Texas,
                                         Appellees


        APPEAL FROM 98TH DISTRICT COURT OF TRAVIS COUNTY
          BEFORE JUSTICES PURYEAR, HENSON AND GOODWIN
                JUSTICE HENSON, NOT PARTICIPATING
  AFFIRMED ON MOTION FOR REHEARING -- OPINION BY JUSTICE PURYEAR




This is an appeal from the interlocutory order signed by the trial court on July 8, 2011. The

Court’s opinion and judgment dated September 26, 2013 are withdrawn, and this opinion and

judgment are substituted in their place. Having reviewed the record and the parties’ arguments,

the Court holds that there was no reversible error in the trial court’s interlocutory order.

Therefore, the Court affirms the trial court’s interlocutory order. Appellants shall pay all costs

relating to this appeal, both in this Court and the court below.